PER CURIAM In disposing of this rather complicated case the trial court made seven separate findings, some of law, some of fact, some of mixed law and fact. The decree of the chancellor is not abstracted and therefore we are left without the benefit of those conclusions. The omissioh violates our Rule 9 (d) because an abstract of thé decree in this case is “necessary to an understanding of all questions presented to this court for decision..."Tudor v. Tudor, 247 Ark. 822, 448 S.W. 2d 17 (1969); Weir v. Hill, 237 Ark. 922, 377 S.W. 2d 178 (1964); Pyramid Life Ins. Co. v. Hamilton, 237 Ark. 797, 376 S.W. 2d 555 (1964); Davidson v. Messing, 214 Ark. 227, 215 S.W. 2d 138 (1949); Ransom v. Warner, 193 Ark. 1179, 103 S.W. 2d 629 (1937). Affirmed under Rule 9 (d).